DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5 February 2021 has been entered.  Claims 11-21 remain pending in the application.  Applicant's amendments to the Claims have overcome the 112(f) interpretation of the limitation “closing element” and each and every rejection previously set forth in the Non-Final Office Action dated 16 October 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“a return element to hold the closing element in a closed position” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such corresponding structure(s) is/are:  for the return element, a mechanical spring as described in lines 20-21 of page 9 of Applicant’s Specification and shown in Figure 1 of the Drawings.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 11, the limitation “the at least one through-opening including a main axis…” in lines 6-7 renders the claim indefinite because it is unclear if this requires each of the plurality of through-openings to have a main axis or at least one of the plurality of through-openings to have a main axis.  For the purposes of examination the latter interpretation will be assumed since this appears to be the broadest interpretation consistent with the as-filed disclosure.    
Further regarding claim 11, the limitations of “a main axis” in line 17 and “a respective angle of inclination” in line 19 render the claim indefinite because both a main axis and an angle of inclination were already positively recited in line 7.  As a result, it is unclear if line 17 requires a different main axis and line 19 requires a different angle of inclination, or if they are referring to those that were already recited.  For the purposes of examination, the latter interpretation will be assumed; this appears to be consistent with the drawings and specification. 
Claims 12-21 are rejected for depending from indefinite claim 11.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Joseph (US 2004/0262430).
Regarding claim 11, Joseph teaches an injector (100, fig. 1) for injecting a fluid, comprising: 
a valve housing (128);
a valve seat (138) on which a sealing area (138a) is situated (fig. 1B), wherein the valve seat is fixed on the valve housing (fig. 1B); 
a closing element (122) situated on an injector center line (fig. 1, 1B - axis “A-A”) to release and close a plurality of through-openings (32) at the valve seat (par. 17; fig. 1B), the at least one through-opening including a main axis (figs. 2C, 2D - interpreted to be an axis extending parallel to the direction of fuel flow 34 out of the opening and extending through the center of each portion of the opening 32; see annotated figure below) at an angle of inclination (α) with respect to the injector center line (fig. 2C), the through-openings including an inflow area (32a/32b), and the inflow area having a tapered configuration (figs. 2C, 2D); and
a return element (116) to hold the closing element in a closed position (fig. 1);
wherein the closing element includes a valve needle (122, see figs. 1, 1B), which is linearly movable in an axial direction of the injector along an injector center line (fig. 1),
wherein the closing element is actuated with an actuator (118, see par. 15),
wherein there is a seal seat (the portion of surface 138a on which 122 contacts) in the valve seat (fig. 1B), at an injection-side end (fig. 1), configured as a valve ball, of the closing element (par. 17), includes a narrow-volume fluid reservoir area (138b) that is configured as an area recessed flat in the seal seat (fig. 1B), and

Regarding claim 12, Joseph teaches the injector described regarding claim 11, and wherein a flow cross-section of the inflow area situated transversely to the main axis continuously decreases in a flow direction (figs. 2C, 2D).
Regarding claim 13, Joseph teaches the injector described regarding claim 11, and wherein the inflow area is configured as an inner hollow cone having a taper angle of the inner wall with respect to a cone center line (par. 23; fig. 2C, 2D).
Regarding claim 14, Joseph teaches the injector described regarding claim 13, and wherein the cone center line intersects the main axis of the through-opening at a tilt angle (see annotated figure below).
Regarding claim 15, Joseph teaches the injector described regarding claim 11, and wherein an entrance flow cross section of the inflow area defining a plane includes a non-circular entrance circumferential contour in the plane (par. 22).
Regarding claim 16, Joseph teaches the injector described regarding claim 15, and wherein the entrance circumferential contour has an oval configuration in the plane (par. 22).
Regarding claim 17, Joseph teaches the injector described regarding claim 16, and wherein the entrance circumferential contour, in the plane, includes a first circumferential point closest to the main axis of the through-opening, which defines a inscribed angle equal to zero in the plane about the main axis, and a second circumferential point situated the farthest away from the main axis of the through-opening, which 

    PNG
    media_image1.png
    424
    714
    media_image1.png
    Greyscale

Regarding claim 18, Joseph teaches the injector described regarding claim 11, and wherein the through-opening, in a flow direction downstream from the inflow area, includes an intermediate flow area (32c/32d) having an intermediate flow cross section (fig. 2C), and downstream from the intermediate flow area includes an exit flow area (32e/32f) having an exit flow cross section (fig. 2C), the intermediate flow cross section being a narrowest flow cross section of the through-opening (fig. 2C).
Regarding claim 19, Joseph teaches the injector described regarding claim 18, and wherein the intermediate flow area is configured to be cylindrical with respect to the main axis (par. 24; figs. 2C, 2D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Abe et al. (US 2003/0094518).
Regarding claim 20, Joseph discloses the injector described regarding claim 18, and further wherein the inflow area has an inflow length, the intermediate flow area has an intermediate length, and the exit flow area has an exit length (fig. 2C).  Joseph is silent regarding the lengths of each of the inflow area, the intermediate flow area, and the exit flow area.  
Abe teaches an injector for injecting a fluid (fig. 1) comprising a valve seat having a through-opening (fig. 2); a closing element (102), situated on an injector center line (200), to release and close the through opening (fig. 2); wherein the through-opening includes an inflow area (202) with a tapered configuration (fig. 2), an intermediate flow area (201) in a flow direction downstream from the inflow area (fig. 2), and an exit flow area in a flow direction downstream from the intermediate flow area (fig. 2); and wherein the length of the inflow area is similar in size to the length of the intermediate flow area (fig. 2) and the length of the exit flow area is greater than the length of the inflow area by a factor of approximately 1.3 (fig. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the injector of Joseph so that the inflow length is similar to the intermediate length and the exit length is greater than the inflow length and/or the intermediate length by a factor of approximately 1.3 to 2.3, as taught by Abe.  Such relative lengths of these portions of the through-opening of a fluid injector was known to produce a spray of fluid from the injector having a desirable distribution that optimizes mixing of the fluid with air (see Abe, par. 11).    
claim 21, Joseph in view of Abe discloses the injector described regarding claim 20.  Joseph in view of Abe does not disclose wherein the factor is 1.4 to 1.7.  But, Abe does further teach that the length of the exit flow area affects the distribution shape of spraying (par. 58).  Therefore, the length of the exit flow area is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that as the length is increase, the spread of spraying will be narrower, and vice versa (par. 58). Therefore, since the general conditions of the claim, i.e. that the length of the exit flow area will change the fluid distribution pattern, were disclosed in the prior art by Abe, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the exit flow area with a length that would be 1.4 to 1.7 times greater than the length of either the inflow area or the intermediate flow area. Furthermore, Applicant has not described any criticality of the claimed range of relative lengths to the function of the disclosed invention.  See MPEP 2144.05 II.
Response to Arguments
Applicant’s arguments regarding Joseph have been considered but are moot because the arguments do not apply to the new ground of rejection made above.  Therefore, Joseph is interpreted to teach each and every limitation of amended claim 1.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752